          Case 3:20-cv-00221-LPR Document 8 Filed 04/09/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

HELENA AGRI-ENTERPRISES, LLC
f/k/a HELENA CHEMICAL COMPANY                                                         PLAINTIFF


v.                                Case No. 3:20-cv-00221-LPR


HECTOR BOVE, a/k/a
HECTOR ESTEBAN BOVE ARMAND UGON;
RAVEN AGRICULTURE LLC; and
DELTA BAY AGRI, LLC                                                               DEFENDANTS



                                             ORDER

       Plaintiff Helena Agri-Enterprises, LLC, formerly known as Helena Chemical Company

(“Helena”), has filed a complaint against Hector Bove, a/k/a Hector Esteban Bove Armand Ugon,

Raven Agriculture, LLC, and Delta Bay Agri, LLC (“Defendants”). (Doc. 1). The Complaint

seeks a judgment against Defendants for breach of contract. Helena has shown that, after diligent

inquiry, the whereabouts of the Defendants remain unknown. Accordingly, the Court GRANTS

Helena’s Motion for Service by Warning Order. (Doc. 6).

       Pursuant to Federal Rule of Civil Procedure 4(e)(1) and 4(h)(1)(A), and Arkansas Rule of

Civil Procedure 4(g)(3), the Court directs the Clerk to issue the Warning Order attached to this

Order. The Warning Order shall be posted at the Little Rock and Jonesboro federal courthouses

for a continuous period of thirty days. It shall also be posted in the News & Announcements

section of the website for the United States District Court for the Eastern District of Arkansas.

        IT IS SO ORDERED this 9th day of April 2021.
Case 3:20-cv-00221-LPR Document 8 Filed 04/09/21 Page 2 of 4




                                 ________________________________
                                 LEE P. RUDOFSKY
                                 UNITED STATES DISTRICT JUDGE




                             2
          Case 3:20-cv-00221-LPR Document 8 Filed 04/09/21 Page 3 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

HELENA AGRI-ENTERPRISES, LLC
f/k/a HELENA CHEMICAL COMPANY                                                      PLAINTIFF


v.                               Case No. 3:20-cv-00221-LPR


HECTOR BOVE, a/k/a
HECTOR ESTEBAN BOVE ARMAND UGON;
RAVEN AGRICULTURE LLC; and
DELTA BAY AGRI, LLC                                                             DEFENDANTS



                                     WARNING ORDER

TO THE DEFENDANTS: HECTOR BOVE, a/k/a
                   HECTOR ESTEBAN BOVE ARMAND UGON;
                   RAVEN AGRICULTURE, LLC; and
                   DELTA BAY AGRI, LLC


       A complaint has been filed against you by the plaintiff Helena Agri-Enterprises, LLC f/k/a

Helena Chemical Company (“Helena”) in the captioned civil action, styled Helena

AgriEnterprises, LLC f/k/a Helena Chemical Company v. Hector Bove, a/k/a Hector Esteban Bove

Armand Ugon, et al., pending before the United States District Court for the Eastern District of

Arkansas – Northern Division as Case No. 3:20-cv-00221. The complaint filed by Helena seeks a

judgment against you for breach of contract. You are warned to appear and defend by filing an

Answer or other responsive pleading with the Clerk of the Court within thirty (30) days from the

date of the first publication of this Warning Order, or face entry of judgment by default or be

otherwise barred from asserting your interest.




                                                 3
          Case 3:20-cv-00221-LPR Document 8 Filed 04/09/21 Page 4 of 4




       Your failure to file a written Answer or other responsive pleading within thirty (30) days

from the date of first publication of this Warning Order may result in a default judgment being

entered against you for the relief sought in the complaint filed in this action by Helena.



       WITNESS my hand and seal of said Court this ____ day of April 2021.


                                                      James W. McCormack
                                                      CLERK OF THE COURT




_______________________                                       ____________________________
DATE                                                          Signature of Clerk or Deputy Clerk




                                                 4
